1

2

3

4

5

6                       UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8                               ----oo0oo----

9

10   STANLEY SOJA,                       No.    2:19-cv-00219 WBS CKD
11               Plaintiff,

12        v.                             ORDER RE: MOTION FOR RULE
                                         56(d) RELIEF
13   MEDTRONIC, INC.; and DOES 1
     through 50 inclusive,
14
                 Defendants.
15

16                              ----oo0oo----

17             Contemporaneously with his Opposition to Defendant’s

18   Motion to Dismiss (Docket No. 12), plaintiff filed a motion for

19   relief under Federal Rule of Civil Procedure Rule 56(d).1

20   (Docket No. 13.)

21             Federal Rule of Civil Procedure 56(d) provides that if

22   a party opposing summary judgment “shows by affidavit or

23   declaration that, for specified reasons, it cannot present facts

24   essential to justify its opposition, the court may: (1) defer

25

26
          1    Plaintiff’s motion is denominated as a “Rule 56(f)
     Motion.” The court assumes, however, that this was in error
27   since Rule 56(f) concerns summary judgment independent of the
     motion and Rule 56(d) concerns requests for deferral of a summary
28   judgment motion when facts are unavailable to the nonmovant.
                                     1
1    considering the motion or deny it; (2) allow time to obtain

2    affidavits or declarations or to take discovery; or (3) issue any

3    other appropriate order.”   Fed. R. Civ. P. 56(d).

4              Plaintiff’s request for relief under Rule 56(d) is

5    predicated on his claim that, pursuant to Federal Rule of Civil

6    Procedure 12(d), the court should treat defendant’s Motion to

7    Dismiss as a motion for summary judgment.   Specifically,

8    plaintiff argues that since defendant’s Motion to Dismiss asks

9    the court to consider matters outside the pleadings, i.e., the

10   Federal Drug Administration’s premarket approval database

11   documents and a letter from the FDA to Medtronic (Mot. to

12   Dismiss, Exs. A-C), the court must treat the motion as a motion

13   for summary judgment.

14             Federal Rule of Civil Procedure 12(d) states that

15   “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters outside

16   the pleadings are presented to and not excluded by the court, the

17   motion must be treated as one for summary judgment under Rule 56.

18   All parties must be given a reasonable opportunity to present all

19   the material that is pertinent to the motion.”   Fed. R. Civ. P.

20   12.   However, “on a motion to dismiss a court may properly look
21   beyond the complaint to matters of public record and doing so

22   does not convert a Rule 12(b)(6) motion to one for summary

23   judgment.”   See Mack v. S. Bay Beer Distribs., Inc., 798 F.2d

24   1279, 1282 (9th Cir. 1986), abrogated on other grounds by Astoria

25   Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104 (1991).     See

26   also Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007) (“In
27   ruling on a 12(b)(6) motion, a court may generally consider only

28   allegations contained in the pleadings, exhibits attached to the
                                      2
1    complaint, and matters properly subject to judicial notice.”).

2    Thus, to the extent that the exhibits submitted alongside

3    defendant’s Motion to Dismiss are properly subject to judicial

4    notice, the court may consider them without converting

5    defendant’s Motion to Dismiss into a motion for summary judgment.

6             Federal Rule of Evidence 201(b) provides that courts

7    may take judicial notice of a fact that is “not subject to

8    reasonable dispute because it: (1) is generally known within the

9    trial court’s territorial jurisdiction; or (2) can be accurately

10   and readily determined from sources whose accuracy cannot

11   reasonably be questioned.”   Fed. R. Evid. 201.

12            “Information on government agency websites has often

13   been treated as properly subject to judicial notice.”     Molina v.

14   Wash. Mut. Bank, No. 09-CV-00894-IEG (AJB), 2010 WL 431439, at *3

15   (S.D. Cal. Jan. 29, 2010) (citation omitted).     Moreover, numerous

16   courts have taken judicial notice of information from the FDA’s

17   online premarket approval database.   See Eidson v. Medtronic,

18   Inc., 981 F. Supp. 2d 868, 878-79 (N.D. Cal. 2013) (collecting

19   cases supporting the propriety of taking judicial notice of

20   information on government agency websites including the FDA’s
21   premarket approval database).   Likewise, courts have taken

22   judicial notice of correspondence from the FDA that is publicly

23   available on the agency’s website.    See, e.g., Funk v. Stryker

24   Corp., 631 F.3d 777, 783 (5th Cir. 2011)(holding that “the

25   district court took appropriate judicial notice of publicly-

26   available documents and transcripts produced by the FDA, which
27   were matters of public record directly relevant to the issue at

28   hand.”); Caton v. Stryker Sustainability Sols., Inc., No. CV-14-
                                      3
1    05101 PSG VBKx, 2015 WL 12426110, at *3 (C.D. Cal. May 12, 2015)

2    (taking judicial notice of PMA approval letter from the FDA since

3    it is “publicly accessible on the FDA website and their

4    authenticity is ‘not subject to reasonable dispute.’        Fed. R.

5    Evid. 201(b).”)

6                 The database documents attached to defendant’s Motion

7    to Dismiss are publicly available on the FDA website and are “not

8    subject to reasonable dispute.”     Fed. R. Evid. 201(b).

9    Accordingly, the court may take judicial notice of them without

10   converting defendant’s Motion to Dismiss into a Motion for

11   Summary Judgment.     See Mack, 798 F.2d at 1282.   However, the

12   court declines to take judicial notice of Exhibit C to

13   defendant’s Motion to Dismiss, the September 12, 2003, letter

14   from the Food and Drug Administration to MedTronic approving the

15   PMA supplement for the Medtronic SynchroMed II Programmable

16   Infusion System, as it is unclear whether the letter is publicly

17   available.

18                Given that the court considers only the allegations in

19   the complaint and matters properly subject to judicial notice in

20   its evaluation of defendant’s Motion to the Dismiss, that motion
21   is not properly treated as a motion for summary judgment under

22   Federal Rule of Civil Procedure 12(d).     Accordingly, the court

23   will deny plaintiff’s Motion for Rule 56(d) Relief.

24                IT IS THEREFORE ORDERED that plaintiff’s Motion for

25   Rule 56(f) Relief [sic] (Docket No. 13) be, and hereby, is

26   DENIED.
27   Dated:    June 6, 2019

28
                                        4
